Opinion issued October 18, 2018




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-16-00414-CV
                           ———————————
MOSAIC RESIDENTIAL NORTH CONDOMINIUM ASSOCIATION, INC.,
                       Appellant

                                       V.

 5925 ALMEDA NORTH TOWER, L.P., 5925 ALMEDA NORTH TOWER,
  G.P., L.L.C., J.E. DUNN CONSTRUCTION COMPANY, AND ELMORE
   INTERESTS, INC. D/B/A, ADMIRAL GLASS & MIRROR, Appellees


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-61804


                         MEMORANDUM OPINION

      Appellant, Mosaic Residential North Condominium Association, Inc. (the

“Association”), challenges the trial court’s summary judgment rendered in favor of
appellees, 5925 Almeda North Tower, L.P., 5925 Almeda North Tower, G.P., L.L.C.

(collectively, “Almeda”), J.E. Dunn Construction Company (“Dunn”), and Elmore

Interests, Inc., doing business as Admiral Glass & Mirror (“Admiral”), in the

Association’s lawsuit against appellees for negligence and against Almeda for

negligent misrepresentation, breach of implied warranty, breach of fiduciary duty,

and violations of the Texas Deceptive Trade Practices Act (“DTPA”).1 In its sole

issue, the Association contends that the trial court erred in granting a summary

judgment dismissing its lawsuit on the ground that it lacked standing to assert its

claims. The Association asserts, “alternatively,” that genuine issues of material fact

preclude summary judgment on appellees’ limitations defense.

      We affirm.

                                    Background

      Mosaic on Hermann Park (the “Master Condominium”) is a high-rise,

multi-residential and retail development overlooking Hermann Park in Houston. It

consists of two 23-story residential towers, north and south, situated on a common

podium. The 6-story podium houses a retail component and parking. This lawsuit

concerns alleged construction defects in the windows or window systems in the north

residential tower (the “North Tower”) and resulting damage from water intrusion

into some of its approximately 394 condominium units.

1
      See TEX. BUS. & COM. CODE ANN. §§ 17.46, 17.50 (West 2011 & Supp. 2018).

                                          2
      In July 2007, Almeda, the project developer, declared the Master

Condominium as a mixed-use condominium regime, as defined by the Texas

Uniform Condominium Act (“UCA”),2 by recording a “Declaration of

Condominium for Mosaic Master Condominium” (the “Master Declaration”). The

Master Bylaws provided for the appointment of the Mosaic Master Condominium

Association (the “Master Association”). The terms of the Master Declaration define

the rights and responsibilities of the Master Association; define the units,

components, common elements, and boundaries in the Master Condominium;

govern repairs and maintenance by the Master Association and the owners; and

allocate liability and expenses.

      In December 2007, Dunn, the general contractor, completed construction of

the North Tower. To govern the North Tower, Almeda recorded the “Declaration of

Condominium for Mosaic Residential North Condominium” (the “North

Declaration”). And, the North Declaration provided for the creation of appellant,

the Association.3 Pursuant to the UCA, the “membership of the association at all

times consists exclusively of all the unit owners” (the “owners” or “members”).4

The terms of the North Declaration, which state that they are subject to those in the


2
      See TEX. PROP. CODE ANN. ch. 82 (West 2014 & Supp. 2018).
3
      The Association asserts that it is a non-profit corporation created under the UCA.
      See TEX. PROP. CODE ANN. § 82.101 (West 2014).
4
      See id.

                                          3
Master Declaration, define the rights and responsibilities of the Association; define

the boundaries of the condominium units (“unit(s)”) and the common elements

(“common elements”); govern repairs and maintenance of the North Tower by the

unit owners and the Association; and allocate liabilities and expenses.

      As pertinent here, the exterior of the North Tower consists of concrete panels,

stucco plaster, a “glazed window wall system” or “window system,” involving over

1,200 aluminum-framed windows, and sliding glass patio doors at balconies. In

2008, water leaks, or water intrusion around the windows or window systems, was

reported in approximately nine of the condominium units in the North Tower. The

unit owners filed insurance claims and hired contractors to perform repairs.

      In 2012, water leaks occurred in some of the units on the east end of the North

Tower. The Association called Admiral, the original window subcontractor and

installer, who performed repairs. In October 2012, after repairs were unsuccessful,

the Association retained an engineer, Jeff Garrison, to investigate the water intrusion

issues. In April 2013, Garrison concluded, based on his investigation, that the leaks

were isolated. However, later in 2013, the Association again contacted Garrison,

reporting that water leaks had occurred in additional units on the north, south, and

west sides of the North Tower. After his investigation, Garrison concluded that there

were project-wide construction defects in window installations, resulting in water

intrusion and damage in some units.         From July 2013 to October 2013, the

                                          4
Association paid $27,294.05 to Admiral, and others, for “maintenance and repairs

to the exterior windows and window system” in approximately 20 units.

      On October 22, 2014, the Association sued Almeda, Dunn, and Admiral for

negligence and sued Almeda for negligent misrepresentation, breach of implied

warranty, breach of fiduciary duty, and violations of the DTPA. In its petition, the

Association, noting that it is “comprised of and represents all of the owners of the

individual condominium units at [the North Tower] . . . , pursuant to the UCA,”

stated that it brought its suit “on its own behalf and on behalf of its Members.”

      In its petition, the Association asserted: “The Association is suffering from

various construction deficiencies affecting the [North Tower]”:

      A.     EXTERIOR CLADDING WINDOWS
      All window systems were defectively installed, fabricated, designed,
      sealed and flashed. This includes but is not limited to defective and
      negligent installation of internal and external flashing, window head
      end caps, weep holes and dams, sealant transitions within the exterior
      cladding, and window framing seals. This defective construction and
      installation has resulted in water intrusion at all the window systems
      which has caused damage to other building materials such as drywall,
      framing, sheathing and building materials.
      B.     INTERIORS
      As a result of the improper construction of the buildings at the [North
      Tower], there are fractures, separations in the interior walls/ceilings,
      flooring, damage to floor trim as well as water damage within the unit
      affecting the floor and wall components.

      In its negligence claim against appellees, the Association asserted that each

had breached its duty to “design, supervise, improve, construct, market sell, and/or

                                          5
repair the [North Tower] in a reasonable and non-negligent manner, including but

not limited to designing, supervising, improving, constructing, marketing, selling,

and/or repairing the [North Tower] in accordance with all plans, specifications,

. . . building codes, [and] industry standards.” And, appellees breached their duty to

ensure that all construction was designed and performed in a good and workmanlike

manner.

      The Association alleged that Almeda made false representations “to the

Association and/or its Members,” i.e., that “the units and common elements” were

built in a good and workmanlike manner and were free from defects, on which they

had reasonably relied to their detriment. The Association also alleged that Almeda

breached implied warranties “to the Association and/or its Members” that the North

Tower was of habitable quality throughout, built in accordance with applicable

building codes, and built and repaired in good and workmanlike manner. The

Association further alleged that Almeda breached its fiduciary duties to “the

Association as well as its Members” by failing to control and supervise the

construction of the North Tower; failing to “construct the [North Tower] in

accordance with all applicable plans, specifications, . . . building codes, [and]

industry standards”; failing to “properly advise the Association of construction

deficiencies,” and failing to “adequately repair construction deficiencies.”        It




                                          6
asserted that Almeda’s misrepresentations, breaches of implied warranties, and

nondisclosures constituted violations of various provisions of the DTPA.

      The Association sought to “recover the cost to repair construction defects and

resulting damages to the [North Tower],” mental anguish damages, exemplary

damages, attorney’s fees and costs.

      The Association asserted that it had standing to bring its claims, pursuant to

Texas Property Code section 82.102(a)(4), which provides, in pertinent part:

      (a)    Unless otherwise provided by the declaration, the association,
             acting through its board, may:
             ....
             (4)    institute, defend, intervene in, settle, or compromise
                    litigation or administrative proceedings in its own name
                    on behalf of itself or two or more unit owners on matters
                    affecting the condominium;[5]

      Dunn filed a motion for summary judgment, in which Almeda and Admiral

joined, arguing that section 82.102(a)(4) did not confer standing on the Association

to bring its claims because the statute expressly excepts any actions prohibited by a

condominium’s declaration.      And, here, the North Declaration prohibits the

Association from bringing claims based on alleged defects in the condominium units

or common elements, as follows:




5
      TEX. PROP. CODE ANN. § 82.102(a)(4).

                                         7
      All Owners hereby acknowledge and agree that the Association shall
      not be entitled to institute any legal action on behalf of any or all of the
      Owners which is based on any alleged defect in any Unit or the
      Common Elements, or any damage allegedly sustained by any Owner
      by reason thereof, but rather, all such actions shall be instituted by the
      Person(s) owning such Units or served by such Common Elements or
      allegedly sustaining such damage.

      Appellees also asserted that the Association lacked common law standing

because it did not own, and had no interest in, the units or common areas, and thus

the Association suffered no injury from the alleged construction defects. Further,

appellees asserted, the Association lacked associational standing because the North

Declaration expressly prohibits the Association from suing on behalf of its members

for construction defects in units and common areas and because it sought money

damages that varied with each member. Appellees attached, as their summary

judgment evidence, the Master Declaration and North Declaration.

      In its response to the motion for summary judgment, the Association asserted

that section 19(e) “does not purport to deprive [it] of its own independent standing

for claims brought on the Association’s behalf.” Rather, it “only purports to apply

to claims brought on behalf of “any or all of the Owners.” The Association argued

that the exception in section 82.102(a) should not be interpreted to preclude its

standing because such interpretation “would allow the developer of property to

completely undermine the functioning of a homeowner’s association by permitting

a declarant to unilaterally abrogate all of an association’s statutory rights.” The

                                           8
Association asserted that the “better reading” is that the exception “clarifies that the

rights conferred by Section 82.102 are not exhaustive, and that the declaration may

confer additional rights on a homeowner’s association.” Further, the UCA prohibits

a contractual waiver of “UCA rights.”

      The Association also argued that it has common law standing because it is

“aggrieved by the defects in the window system.” It asserts that it is responsible,

under the North Declaration, for the maintenance and repairs of the “portions of the

[North Tower] where the defects at issue exist,” namely, the “exterior windows,

window systems, window framing, and resulting interior damages.” The Association

asserted that it had already incurred “at least $27,294.05 in repair damages.”

      The Association further argued that it has associational standing because the

unit owners have standing to sue in their own right; its suit is germane to its purpose

because it was formed for the enforcement of the North Declaration and is

responsible for the maintenance and repair of the building exterior and window

system; and the participation of its members is not necessary because any award of

damages “will go to the Association, not to the unit owners.”

      The Association attached, as its summary-judgment evidence, its Second

Amended Petition; the North Declaration; the affidavit of Andree Boudreaux, a

member of the Association’s board of directors, who testified that, from 2013 to

2015, the Association had “incurred expenses of at least $27,294.05 related to

                                           9
maintenance and repairs to the exterior windows and window system”; and the 2013

through 2015 repair invoices.

      After a hearing, the trial court granted appellees’ motion for summary

judgment and dismissed the Association’s lawsuit for lack of standing.

      Although appellees also moved for summary judgment asserting that the

Association had filed its claims after the expiration of the limitations period, the trial

court, having dismissed the Association’s lawsuit based on standing, i.e., lack of

subject matter jurisdiction, did not reach appellees’ motion for summary judgment

based on their limitations defense.

                                  Summary Judgment

      In its sole issue, the Association argues that the trial court erred in granting

summary judgment dismissing its claims because it had standing to pursue its claims

“under statutes that apply to condominiums and homeowners associations”; as an

“aggrieved party” under the common law; and “under the doctrine of associational

standing.”

A.    Standard of Review and Legal Principles

      We review a trial court’s summary judgment de novo.6 Valence Operating

Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005); Provident Life & Accident Ins.


6
      Although, typically, a challenge to standing is raised in a plea to the jurisdiction, the
      Texas Supreme Court, and this Court, have concluded that matters concerning
      subject-matter jurisdiction, such as standing, may be raised in a motion for summary
                                             10
Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003). In conducting our review, we take

as true all evidence favorable to the non-movant, and we indulge every reasonable

inference and resolve any doubts in the non-movant’s favor. Valence Operating,
164 S.W.3d at 661; Knott, 128 S.W.3d at 215. When, as here, a trial court grants

summary judgment without specifying the grounds for granting the motion, we must

uphold the judgment if any of the asserted grounds are meritorious. Beverick v. Koch

Power, Inc., 186 S.W.3d 145, 148 (Tex. App.—Houston [1st Dist.] 2005, pet.

denied).

      To prevail on a traditional motion for summary judgment,7 the movant must

establish that no genuine issue of material fact exists and that it is entitled to


      judgment. See Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000);
      Green Tree Servicing, LLC v. Woods, 388 S.W.3d 785, 792 (Tex. App.—Houston
      [1st Dist.] 2012, no pet.).
7
      Appellees’ motions do not specify whether they sought summary judgment on
      traditional or no-evidence grounds. Compare TEX. R. CIV. P. 166a(c) with TEX. R.
      CIV. P. 166a(i). Ordinarily, because the two forms of summary judgment are
      distinct and invoke different standards of review, we must make an initial
      determination regarding which type of summary judgment was filed before we can
      reach the merits of the trial court’s ruling. See Phillips v. Am. Elastomer Prod.,
      L.L.C., 316 S.W.3d 181, 185 (Tex. App.—Houston [14th Dist.] 2010, pet. denied).
      When, as here, a motion does not clearly and unambiguously state that it is being
      filed under rule 166a(i), the nonmovant has no notice that the movant is seeking a
      no-evidence summary judgment, and we construe such motion as a traditional
      motion under rule 166a(c). Id. Further, this Court, and others, have held that subject
      matter jurisdiction cannot be challenged in a no-evidence motion for summary
      judgment. See Green Tree Servicing, LLC, 388 S.W.3d at 792–94; see also
      Thornton v. Ne. Harris Cty. MUD 1, 447 S.W.3d 23, 39 (Tex. App.—Houston [14th
      Dist.] 2014, pet. denied) (accord). Thus, we construe appellees’ motion as seeking
      summary judgment on traditional grounds under rule 166a(c). See TEX. R. CIV. P.
      166a(c).
                                            11
judgment as a matter of law. See TEX. R. CIV. P. 166a(c); KPMG Peat Marwick v.

Harrison Cty. Hous. Fin. Corp., 988 S.W.2d 746, 748 (Tex. 1999). When a

defendant moves for summary judgment, it must either (1) disprove at least one

essential element of the plaintiff’s cause of action or (2) plead and conclusively

establish each essential element of its affirmative defense, thereby defeating the

plaintiff’s cause of action. Cathey v. Booth, 900 S.W.2d 339, 341 (Tex. 1995);

Shanklin v. Bassoe Offshore (USA) Inc., 415 S.W.3d 311, 316 (Tex. App.—Houston

[1st Dist.] 2013, pet. denied). Once the movant produces sufficient evidence to

establish its right to judgment, the burden shifts to the nonmovant to come forward

with competent controverting evidence to raise a fact issue. See Van v. Pena, 990
S.W.2d 751, 753 (Tex. 1999). A genuine issue of material fact arises if reasonable

and fair-minded factfinders could differ in their conclusions in light of all of the

summary-judgment evidence. See Goodyear Tire & Rubber Co. v. Mayes, 236
S.W.3d 754, 755 (Tex. 2007).

      Standing is implicit in the concept of subject matter jurisdiction, and subject

matter jurisdiction is essential to the authority of a court to decide a case. Tex. Ass’n

of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). Standing is never

presumed, cannot be waived, and may be raised for the first time on appeal. Id. at

443–44. We review standing under the same standard by which we review subject

matter jurisdiction generally. Id. at 446. We look to the facts alleged in the petition,

                                           12
but may consider other evidence in the record if necessary to resolve the question of

standing. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 555 (Tex. 2000). The

standing inquiry “requires careful judicial examination of a complaint’s allegations

to ascertain whether the particular plaintiff is entitled to an adjudication of the

particular claims asserted.” Heckman v. Williamson Cty., 369 S.W.3d 137, 153, 156

(Tex. 2012) (holding that courts “must assess standing plaintiff by plaintiff, claim

by claim”). “[A] plaintiff who has been subject to injurious conduct of one kind

[does not] possess by virtue of that injury the necessary stake in litigating conduct

of another kind, although similar, to which he has not been subject.” Id. at 153

(internal quotations omitted) (noting, “[S]tanding is not dispensed in gross.”). A

plaintiff’s lack of standing to bring some, but not all, of his claims deprives the court

of jurisdiction over those discrete claims. Id. at 145. If the plaintiff lacks standing

to bring all of his claims, the court must dismiss the whole action for want of

jurisdiction. Id. at 150–51.

      Standing to sue may be predicated upon either statutory or common law

authority. See Williams v. Lara, 52 S.W.3d 171, 178–79 (Tex. 2001); David Powers

Homes, Inc. v. M.L. Rendleman Co., 355 S.W.3d 327, 334 (Tex. App.—Houston

[1st Dist.] 2011, no pet.). When standing has been statutorily conferred, the common

law rules governing standing do not apply. Williams, 52 S.W.3d at 178.




                                           13
B.    Analysis

      Here, the Association asserts that it has (1) statutory standing; (2) common

law standing; and (3) associational standing to bring its claims.

      1.     Statutory Standing

      The Association asserts that it has standing, pursuant to Property Code section

82.102(a)(4), to bring its claims on behalf of itself and on behalf of the unit owners.

See TEX. PROP. CODE ANN. § 82.102(a)(4) (West 2014).                  It asserts that,

notwithstanding the exception in section 82.102(a), its “rights should not be

abrogated” by the terms of the North Declaration because such interpretation

“contravene[s] the legislative intent and the model act on which the statutes are

based.” The Association also asserts that it has standing, pursuant to Property Code

section 202.004, to bring its claims. See TEX. PROP. CODE ANN. § 202.004 (West

2014).

      In statutory-standing cases, we analyze the construction of the relevant statute

to determine upon whom the Texas Legislature conferred standing and whether the

claimant in question falls within that category. See Tex. Dep’t of Protective and

Regulatory Servs. v. Sherry, 46 S.W.3d 857, 859–61 (Tex. 2001). We review the

trial court’s interpretation of a statute de novo. See Johnson v. City of Fort Worth,

774 S.W.2d 653, 655–56 (Tex. 1989). Our primary objective is to effectuate the

legislature’s intent. City of Rockwall v. Hughes, 246 S.W.3d 621, 625 (Tex. 2008).

                                          14
We ascertain intent by first looking to the plain and common meaning of the words

used in the statute. Id. at 625–26. We rely on the plain meaning of the text, unless a

different meaning is supplied by legislative definition or is apparent from the

context, or unless such a construction leads to absurd results. Id.; see also TEX.

GOV’T CODE ANN. § 311.011 (West 2013). We view terms in context to give them

full effect. State v. Gonzalez, 82 S.W.3d 322, 327 (Tex. 2002); Tex. Mut. Ins. Co. v.

Sonic Sys. Int’l, Inc., 214 S.W.3d 469, 476 (Tex. App.—Houston [14th Dist.] 2006,

pet. denied). And, we presume that the legislature intended a just and reasonable

result. City of Rockwall, 246 S.W.3d at 626.

      Similarly, we interpret declarations governing condominiums in accordance

with the rules governing contract interpretation. AMI Ass’n Mgmt., Inc. v. Sprecher,

No. 01-15-00791-CV, 2017 WL 3526762, at *4 (Tex. App.—Houston [1st Dist.]

Aug. 17, 2017, no pet.) (mem. op.) (construing UCA and terms of declaration); see

also TEX. PROP. CODE ANN. § 81.002(5) (defining “declaration” as “the instrument

that establishes property under a condominium regime”); Bundren v. Holly Oaks

Townhomes Ass’n, Inc., 347 S.W.3d 421, 435 (Tex. App.—Dallas 2011, pet. denied)

(applying rules of contract interpretation to condominium declaration); Aghili v.

Banks, 63 S.W.3d 812, 816 (Tex. App.—Houston [14th Dist.] 2001, pet. denied).

      In construing a written contract, our objective is to ascertain the true intent as

expressed in the plain language used in the instrument. Great Am. Ins. Co. v. Primo,

                                          15
512 S.W.3d 890, 893 (Tex. 2017); Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983).

We assign terms their ordinary and generally accepted meaning unless the contract

directs otherwise. Great Am. Ins. Co., 512 S.W.3d at 893. We consider the entire

writing, giving effect to all of its provisions so that none will be rendered

meaningless. Coker, 650 S.W.2d at 393. Generally, we construe contracts “from a

utilitarian standpoint bearing in mind the particular business activity sought to be

served” and “will avoid when possible and proper a construction which is

unreasonable, inequitable, and oppressive.” Frost Nat’l Bank v. L&F Distribs., Ltd.,

165 S.W.3d 310, 312 (Tex. 2005) (internal quotations omitted). “[U]nder general

rules of construction we avoid strictly construing an instrument’s language if it

would lead to absurd results.” Kourosh Hemyari v. Stephens, 355 S.W.3d 623, 626–

27 (Tex. 2011); see Elgohary v. Lakes on Eldridge N. Cmty. Ass’n, Inc., No. 01-14-

00216-CV, 2016 WL 4374918, at *8 (Tex. App.—Houston [1st Dist.] Aug. 16,

2016, no pet.) (mem. op.).

      In their motion for summary judgment, appellees argued that section

82.102(a)(4) does not confer standing on the Association to bring its claims because

the statute expressly excepts any actions prohibited by a condominium’s declaration.

And, the North Declaration prohibits the Association from bringing claims based on

alleged defects in the condominium units or common elements.




                                        16
      Section 82.102(a)(4) confers standing on a condominium owners’ association

as follows, in pertinent part:

      (b)    Unless otherwise provided by the declaration, the association,
             acting through its board, may:
             ....
             (4)    institute, defend, intervene in, settle, or compromise
                    litigation or administrative proceedings in its own name
                    on behalf of itself or two or more unit owners on matters
                    affecting the condominium[.]

TEX. PROP. CODE ANN. § 82.102(a)(4) (emphasis added). Thus, the statute generally

authorizes an association to institute litigation on behalf of itself or two or more unit

owners on matters affecting the condominium, unless the declaration provides

otherwise. See id.; Nat’l Liab. & Fire Ins. Co., 15 S.W.3d at 527 (holding that we

ascertain intent by first looking at plain and common meaning of statute’s words).

      Here, section 19(e) of the North Declaration provides:

      All Owners hereby acknowledge and agree that the Association shall
      not be entitled to institute any legal action on behalf of any or all of the
      Owners which is based on any alleged defect in any Unit or the
      Common Elements, or any damage allegedly sustained by any Owner
      by reason thereof, but rather, all such actions shall be instituted by the
      Person(s) owning such Units or served by such Common Elements or
      allegedly sustaining such damage.

(Emphasis added.) Thus, by exception authorized in section 82.102, the North

Declaration expressly prohibits the Association from instituting “any legal action”

“based on any alleged defect” in “any Unit or the Common Elements” on behalf of


                                           17
“any or all of the Owners.” See id. Rather, such actions may only be brought by the

persons owning such units, served by such common elements, or “actually

sustaining” such damage.

      Appellees first asserted that the Association’s claims are all “based on”

alleged construction defects. The evidence shows that the Association asserted

claims for negligence, negligent misrepresentation, breach of fiduciary duty, breach

of implied warranty, and violations of the DTPA. Through the various iterations in

its petition, the Association’s claims, in substance, are that one or more appellees

breached a duty to ensure that all construction in the North Tower was designed and

performed in a good and workmanlike manner, was of habitable quality, and was

free from defects, including, but not limited to, designing, supervising, improving,

constructing, marketing, selling, and/or repairing the North Tower in accordance

with all plans, specifications, building codes, and industry standards. Thus, the

Association’s claims, in substance, are all based on alleged defects.

      Appellees next asserted that these claims allege defects in the units or the

common elements. The evidence shows that the Association, in its petition, seeks

damages for “the cost to repair construction defects and resulting damages,” based

on:

      A.     EXTERIOR CLADDING WINDOWS
      All window systems were defectively installed, fabricated, designed,
      sealed and flashed. This includes but it not limited to defective and

                                         18
       negligent installation of internal and external flashing, window head
       end caps, weep holes and dams, sealant transitions within the exterior
       cladding, and window framing seals. This defective construction and
       installation has resulted in water intrusion at all the window systems
       which has caused damage to other building materials such as drywall,
       framing, sheathing and building materials.
       B.       INTERIORS
       As a result of the improper construction of the buildings at the Project,
       there are fractures, separations in the interior walls/ceilings, flooring,
       damage to floor trim as well as water damage within the unit affecting
       the floor and wall components.

Thus, the Association alleges construction defects in the “exterior windows” and

“window systems.” It seeks damages for the resulting water intrusion affecting the

drywall, framing, and sheathing, and the interior walls, ceilings, and floors “within

the unit[s].”

       The North Declaration defines the term “unit” as:

       that portion of the condominium intended for individual ownership and
       use as more particularly described in this declaration and shall include
       the undivided ownership of the Common Elements allocated to the Unit
       by this Declaration.

The North Declaration, at section 4(a), provides that each unit consists of a dwelling

and its appurtenant percentage of undivided interest in the common elements. The

owners have title to their units in fee simple and to the common elements as tenants-

in-common. Section 4, provides that, “[n]otwithstanding anything contained herein

and/or in the Plats to the contrary, the Unit boundaries of a Unit shall be as provided

in this section 4.” Pertinent here is that section 4(a) states: “The vertical boundaries


                                          19
[of a Unit] include the wallboard, the glass wall system, or other material comprising

the walls of the Unit.” (Emphasis added.) Section 4(c) includes: “Entry doors and

exterior glass surfaces, including but not limited to, windows and glass doors,

serving the Unit shall be included within the boundaries of the Unit.” (Emphasis

added.)   Thus, the Association’s alleged construction defects in the “exterior

windows” and “window systems” allege defects in the units.

      The “Common Elements,” defined in the North Declaration at section 5,

consist of “all portions of the Condominium not located within the boundaries of a

Unit, and all Master Limited Common Elements.” The Common Elements include:

      [c]ertain utility infrastructures; lobby; business center; conference
      rooms and offices; swimming pool; fitness center; club room; corridors;
      mail area; elevator lobbies; elevators; elevator shafts; stairs; electrical
      rooms; telephone room; trash chute; roof; exterior walls of the
      Condominium building; and all other lighting, equipment and furniture
      in any Common Element of the Condominium building.

Nothing in the definition of the common elements expressly includes windows or

window systems. Although the common elements include the “exterior walls of the

Condominium building,” they do not include those portions located within the

boundaries of a Unit, which, as discussed above, includes the “glass wall system.”

      The Limited Common Elements, defined in the Master Declaration, section 6,

as including parking spaces, canopies, awnings, fencing, and mechanical and

electrical equipment, are not implicated here.



                                          20
      Thus, the Association’s alleged construction defects in the windows, “exterior

windows,” and “window systems” constitute claims alleging defects in the units.

Even were we to conclude that portions of the glass wall system lie outside the units,

the North Declaration defines the common elements as consisting of “all portions of

the Condominium not located within the boundaries of a Unit.” Thus, any such

claim would necessarily allege a defect in a common element. And, section 19(e)

prohibits claims based on any alleged defect in “any Unit or the Common Elements.”

      Appellees further asserted that the Association is barred under section 19(e)

from bringing its claims on behalf of any or all of the members and that it is likewise

barred from bringing the same prohibited suit “on behalf of itself.”

      In its petition, the Association states that it brings its suit “on its own behalf

and on behalf of its Members.”

      To the extent that the Association brings its claims for defects in the units or

common elements “on behalf of its Members,” the plain language of section 19(e)

prohibits the Association from instituting “any legal action” “based on any alleged

defect in any Unit or the Common Elements,” on behalf of “any or all of the

Owners.” The North Declaration defines the Association’s “members” as the unit

“owners.”    Thus, such suit is expressly prohibited by section 19(e) and the

Association lacks standing under section 82.102(a)(4) to bring its claims.




                                          21
      To the extent that the Association brings its claims for defects in the units or

common elements “on its own behalf,” its standing is likewise precluded. The

Association asserts in its petition that it is “comprised of and represents all of the

owners of the individual condominium units at [the North Tower] (“Members”),

pursuant to the UCA.” The UCA provides, in pertinent part, that “[t]he membership

of the association at all times consists exclusively of all the unit owners.” TEX. PROP.

CODE ANN. § 82.101 (West 2014) (emphasis added). We concluded above that the

expressed intent of the North Declaration was to prohibit the Association from

instituting “any legal action” “based on any alleged defect” in “any Unit or the

Common Elements” on behalf of “any or all of the Owners” because all such actions

are to be reserved to the persons owning such units, served by such common

elements, or “actually sustaining” such damage.         (Emphasis added.)      To also

construe the North Declaration in a manner that grants the Association, which

“exclusively” consists of “all the unit owners,” standing to bring such suits “on its

own behalf” would render section 19(e) meaningless. See Coker, 650 S.W.2d at 393

(holding that we consider “the entire writing in an effort to give effect to all the

provisions of the contract so that none will be rendered meaningless”). Such

interpretation would allow the Association to simply institute any legal action for

defects in units “on its own behalf.” We will not interpret an instrument in a manner

that produces an absurd result. See Kourosh Hemyari, 355 S.W.3d at 626–27

                                          22
(“[U]nder general rules of construction we avoid strictly construing an instrument’s

language if it would lead to absurd results.”); Elgohary, 2016 WL 4374918, at *8.

      We conclude that the summary-judgment evidence establishes that the

Association does not have standing under Property Code section 82.102(a)(4) to

assert its claims against appellees. Having concluded that appellees established their

right to summary judgment, the burden switched to the Association to present

competent controverting evidence raising a fact issue. See Van, 990 S.W.2d at 753.

      In its summary-judgment response, the Association, in arguing that genuine

issues of material fact preclude summary judgment, raised various public policy

arguments against the exception in Property Code 82.102(a)(4). It asserts that

interpreting the statutory exception as not authorizing it to bring its claims “would

allow the developer of property to completely undermine the functioning of a

homeowner’s association by permitting [the developer] to unilaterally abrogate all

of an association’s statutory rights.” The Association asserted that it is “similarly

inappropriate for the declarant to control an association’s standing though the terms

of a declaration it has drafted” because Property Code section 82.004 prohibits a

contractual waiver of “UCA rights.”

      “[T]he State’s public policy is reflected in its statutes.” Tex. Commerce Bank,

N.A. v. Grizzle, 96 S.W.3d 240, 250 (Tex. 2002). “It is not this court’s office to

choose between competing policies addressed by the legislature’s chosen language.”

                                         23
In re S.A.M., 321 S.W.3d 785, 792 (Tex. App.—Houston [14th Dist.] 2010, no pet.);

see also In re Tex. Dep’t of Family and Protective Servs., 210 S.W.3d 609, 614 (Tex.

2006).   In construing a statute, we presume that the legislature “acted with

knowledge of the background law and with reference to it.” City of Round Rock v.

Rodriguez, 399 S.W.3d 130, 137 (Tex. 2013). The Association does not identify any

irregularity that would justify reexamination of the legislature’s decision to limit the

powers granted in section 82.102. See Primo v. Garza, No. 01-14-00480-CV, 2015
WL 777999, at *2 (Tex. App.—Houston [1st Dist.] Feb. 24, 2015, no pet.) (mem.

op.) (declining to reexamine scope of authority granted by legislature in section

82.102). Here, under the legislature’s statutory regime, a condominium association

generally has standing to institute litigation, unless to do so would conflict with the

condominium’s declaration. See TEX. PROP. CODE ANN. § 82.102(a)(4). We apply

the statute as written. See In re S.A.M., 321 S.W.3d at 792.

      In support of its argument that it has standing to sue under section 82.102, the

Association, in its summary-judgment response and on appeal, relies on Phan v.

Addison Spectrum, L.P., 244 S.W.3d 892 (Tex. App.—Dallas 2008, no pet.). In

Phan, the court held that the condominium association, pursuant to section 82.102,

had standing to institute suit and to settle claims in its own name and on Phan’s

behalf. Id. at 897. There, however, the exception in section 82.102, which drives

our analysis in the instant case, was not raised. See id. at 895–97.

                                          24
      The Association also argues, as it did in its summary-judgment response, that

standing to bring its claims is conferred by Property Code section 202.004. See TEX.

PROP. CODE ANN. § 202.004.          Property Code chapter 202 governs restrictive

covenants. See TEX. PROP. CODE ANN. ch. 202 (West 2014). Section 202.004,

“Enforcement of Restrictive Covenants,” provides that a property owners’

association may initiate litigation “affecting the enforcement of a restrictive

covenant or the protection, preservation, or operation of the property covered by the

dedicatory instrument.” Id. § 202.004. Section 202.004 is not applicable to the issue

presented in the instant case, i.e., whether the Association has standing to institute

litigation for construction defects, which is governed by section 82.102. See id.

§ 82.102.

      The Association does not direct us to any evidence that raises a fact issue

regarding its statutory standing.     See Valence Operating, 164 S.W.3d at 661;

Provident Life & Accident Ins., 128 S.W.3d at 215. Accordingly, we hold that the

trial court did not err in granting appellees summary judgment on this ground.

      2.     Common Law Standing

      The Association next asserts that it has common law standing to bring its

claims based on its maintenance and repair obligations under the North Declaration.

      To establish common law standing, a plaintiff must show both that it has

suffered a distinct injury and that there is a real controversy between the parties that

                                          25
the judicial declaration sought will actually resolve. Brown v. Todd, 53 S.W.3d 297,

305 (Tex. 2001). Standing generally requires that the plaintiff have suffered an

“injury in fact,” that is, “an invasion of a legally protected interest that is concrete

and particularized, and that is actual or imminent rather than conjectural or

hypothetical.” Save Our Springs All., Inc. v. City of Dripping Springs, 304 S.W.3d
871, 878 (Tex. App.—Austin 2010, pet. denied); see DaimlerChrysler Corp. v.

Inman, 252 S.W.3d 299, 304–05 (Tex. 2008). A plaintiff has standing when it is

personally aggrieved, regardless of whether it is acting with legal authority. Nootsie,

Ltd. v. Williamson Cty. Appraisal Dist., 925 S.W.2d 659, 661 (Tex. 1996).

      Appellees, in their motion for summary judgment, argued that the Association

lacks common law standing to assert its claims because the evidence, i.e., the North

Declaration, establishes that the exterior windows and sliding doors, which the

Association asserts are defective and require replacement, are within the boundaries

of each unit and that the owners are responsible for their maintenance and repair.

Similarly, the damages asserted involve the interiors of individual units. Nothing in

the North Declaration defines window frames as common elements. Appellees

asserted that the North Declaration, section 17, which defines the Association’s

maintenance and repair responsibilities, imposes on the Association only a limited

duty to paint and clean. And, nothing in section 17 obligates the Association to

repair, remove, or globally replace windows or window systems.

                                          26
      The summary-judgment evidence, i.e., the North Declaration, section 17(a),

“Maintenance Responsibility,” provides as follows:

      Each Owner shall have the obligation to maintain and keep in good
      repair all portions of his or her own Unit . . . except any portion of a
      Unit which is expressly made the maintenance obligation of the
      Association as set forth in subparagraph (b) below. This maintenance
      responsibility shall include, but not be limited to the following: the
      exterior glass surfaces located adjacent to a Limited Common Element
      balcony or terrace, windows, window frames (except for periodic
      painting, staining, and/or cleaning of the exterior window frames
      performed by the Association); . . . all doors, doorways, door frames,
      and hardware that are part of the entry system of the Unit (except for
      periodic painting, staining, and/or cleaning of the exterior surface of
      the entry doors and doorframes) . . . .

(Emphasis added.) Section 17(b) defines the Association’s maintenance and repair

responsibilities, as follows:

      The Association shall maintain and keep in good repair as a Common
      Expense the “Area of Common Responsibility,” which includes the
      following:
             i. all Common Elements, including any Limited Common
                Elements . . . ;
             ii. periodic painting, staining and/or cleaning of exterior
                 surfaces of the Condominium building, exterior window
                 frames, and entry doors and door frames . . . ;
             iii. periodic cleaning and maintenance of the exterior glass
                  surfaces (excluding the glass surfaces located adjacent to
                  the Limited Common Element balcony or terrace) . . . [.]

(Emphasis added.) Thus, under section 17(a), the unit owners are required to

maintain and keep in good repair all portions of his or her own unit, except any

portion “expressly made the obligation of the Association.” As discussed above,

                                         27
included within the boundaries of the units are the glass wall system, exterior glass

surfaces, windows, window frames, glass doors, and door frames. The unit owners’

duties are subject to the Association’s responsibility for “periodic” painting,

staining, and cleaning.

      Under section 17(b)(i), the Association is also required to maintain and repair

“all common elements.” The “Common Elements,” defined in the North Declaration

at section 5, consist of “all portions of the Condominium not located within the

boundaries of a Unit, and all Master Limited Common Elements.”8 The common

elements include:

      [c]ertain utility infrastructures; lobby; business center; conference
      rooms and offices; swimming pool; fitness center; club room; corridors;
      mail area; elevator lobbies; elevators; elevator shafts; stairs; electrical
      rooms; telephone room; trash chute; roof; exterior walls of the
      Condominium building; and all other lighting, equipment and furniture
      in any Common Element of the Condominium building.

(Emphasis added.) The definition of common elements does not expressly include

windows or window systems. Although the common elements generally include the

“exterior walls of the Condominium building,” they do not include portions of the

condominium specifically “located within the boundaries of a Unit,” i.e., windows

and window systems, discussed above.


8
      The Master Declaration, section 6, defines the Limited Common Elements as
      including, with respect to those allocated to the North Residential Component:
      parking spaces, canopies, awnings, fencing, and mechanical and electrical
      equipment.
                                          28
      The Association’s maintenance and repair obligations at section 17(b)(ii) and

(iii), with respect to exterior surfaces, window frames, exterior glass surfaces, and

entry doors, are expressly limited to “periodic painting, staining and/or cleaning”

and “periodic cleaning and maintenance of the exterior glass.” Nothing in the term

“periodic,” i.e., routine, maintenance invokes a duty to perform an expansive

replacement of window systems or to repair water damage on the interiors of

individual units. See Italian Cowboys Partners, Ltd. v. Prudential Ins. Co. of Am.,

341 S.W.3d 323, 343 (Tex. 2011) (holding that “the responsibility to repair does not

properly include the responsibility to completely re-work a system that was

structurally defective”).

      Because appellees produced evidence establishing, as a matter of law, their

right to summary judgment, the Association had the burden to come forward with

competent controverting evidence raising a fact issue. See Van, 990 S.W.2d at 753.

      The Association argued in its summary-judgment response that it is

“aggrieved by the defects in the window system” because it is responsible under the

North Declaration for its maintenance and repair. It points to section 17(b) of the

North Declaration, discussed above. Again, nothing in section 17(b) creates a duty

on the part of the Association to perform an expansive replacement of window

systems or to repair water damage on the interiors of individual units. See id.




                                         29
      The Association seems to argue that it has standing simply because,

notwithstanding whether it has any such duty under the North Declaration, it has

already performed certain repairs or replacements. The Association does not direct

us to authority supporting such proposition. Further, standing cannot be conferred

by agreement. See Tex. Ass’n of Bus., 852 S.W.2d at 445–46; Green Tree Servicing,

LLC v. Woods, 388 S.W.3d 785, 790 (Tex. App.—Houston 1st Dist. 2012, no pet).

      The Association does not direct us to any evidence that raises a fact issue

regarding its standing based on maintenance and repair obligations under the North

Declaration. See Valence Operating, 164 S.W.3d at 661; Provident Life & Accident

Ins., 128 S.W.3d at 215.

      Accordingly, we hold that the trial court did not err in granting appellees

summary judgment on this ground.

      3.     Associational Standing

      Finally, the Association asserted that it has standing to sue as an association

acting on behalf its members.

      Under the common law doctrine of associational standing, an association may

sue on behalf of its members if: (1) its members would otherwise have standing to

sue, (2) the association seeks to protect interests that are germane to its purpose, and

(3) neither the claim asserted nor the relief requested requires the participation of

individual members in the lawsuit. S. Tex. Water Auth. v. Lomas, 223 S.W.3d 304,

                                          30
308 (Tex. 2007); Tex. Workers’ Comp. Comm’n v. Garcia, 893 S.W.2d 504, 518

(Tex. 1995). The first prong may be satisfied if at least one of the organization’s

members would have standing individually. See Hays Cty. v. Hays Cty. Water

Planning P’ship, 106 S.W.3d 349, 357 (Tex. App.—Austin 2003, no pet.). The

Supreme Court has observed that the “irreducible constitutional minimum” of

individual standing requires that the plaintiff have suffered an “injury in fact,” i.e.,

an invasion of a legally protected interest that is concrete and particularized and that

is actual or imminent, rather than conjectural or hypothetical; that the injury be fairly

traceable to the challenged action of the defendant and not the independent action of

a third party not before the court; and that it be likely that the injury will be redressed

by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61, 112
S. Ct. 2130, 2136 (1992); Save Our Springs All., Inc., 304 S.W.3d at 878; see also

Brown v. Todd, 53 S.W.3d 297, 305 (Tex. 2001) (“[W]e may look to the similar

federal standing requirements for guidance.”).

      To satisfy the second prong for associational standing, the interest that is

“germane to the organization’s purpose” must also relate to the interest by which its

members would have standing to sue in their own right. Save Our Springs All., Inc.,
304 S.W.3d at 886; see, e.g., Hays Cty., 106 S.W.3d at 357 (stating that association

was created to address “these kinds of community issues” by which its members

showed standing to sue on their own behalf).

                                            31
      With respect to the third prong, the Texas Supreme Court has held that

whether an association has standing to invoke the court’s remedial powers on behalf

of its individual members depends substantially on the nature of the relief sought.

Tex. Ass’n of Bus., 852 S.W.2d at 448; Tex. Mun. League Intergovernmental Risk

Pool v. Burns, 209 S.W.3d 806, 815 (Tex. App.—Fort Worth 2006, no pet.); see also

Hunt v. Wa. State Apple Advertising Comm’n, 432 U.S. 333, 343, 97 S. Ct. 2434,

2441 (1977). If the association seeks a declaration, injunction, or some other form

of prospective relief, “it can reasonably be supposed that the remedy, if granted, will

inure to the benefit of those members of the association actually injured,” and the

third prong of this test is satisfied. Tex. Ass’n of Bus., 852 S.W.2d at 448 (quoting

Hunt, 432 U.S. at 343, 97 S. Ct. at 2441) (holding that association satisfied third

prong because it sought only prospective relief, raised only issues of law, and did

not need to prove the individual circumstances of its members to obtain that relief);

see also Hunt, 432 U.S. at 344, 97 S. Ct. at 2442 (recognizing that neither the

commission’s “interstate commerce claim nor [its] request for declaratory and

injunctive relief require[d] individualized proof and both [were] thus properly

resolved in a group context”); Stop the Ordinances Please v. City of New Braunfels,

306 S.W.3d 919, 931–32 (Tex. App.—Austin 2010, no pet.) (holding claims did not

require participation of individual members because plaintiff sought only

prospective declaratory and injunctive relief, raised only questions of law, and was

                                          32
not required to prove the individual circumstances of its members to obtain relief,

i.e., the members sought the same relief); Wilchester W. Concerned Homeowners

LDEF, Inc. v. Wilchester W. Fund, Inc., 177 S.W.3d 552, 561 (Tex. App.—Houston

[1st Dist.] 2005, pet. denied) (holding that homeowners’ association was not

required to prove individual circumstances of its members to obtain relief because it

sought declaratory relief to collectively and equally benefit its injured members).

Under such circumstances, prudential concerns are advanced because the court can

assume that the remedy sought, if granted, will inure to the benefit of those members

of the association actually injured. Tex. Ass’n of Bus., 852 S.W.2d at 448; see also

Warth v. Seldin, 422 U.S. 490, 515, 95 S. Ct. 2197, 2213 (1975) (“[I]n all cases in

which we have expressly recognized standing in associations to represent their

members, the relief sought has been of this kind.”).

      However, if the association seeks damages on behalf of its members or must

otherwise prove the members’ individual circumstances in order to obtain relief,

participation of the individual members is required, and the third prong is not

satisfied. Tex. Ass’n of Bus., 852 S.W.2d at 446–47 (holding that “an organization

should not be allowed to sue on behalf of its members . . . when the members seek

to recover money damages and the amount of damages varies with each member.”

(emphasis added)); Burns, 209 S.W.3d at 815; see, e.g., Warth, 422 U.S. at 515–16,

95 S. Ct. at 2214 (holding that association of construction firms lacked standing to

                                         33
sue for damages for lost profits of its members because “whatever injury may have

been suffered is peculiar to the individual member concerned, and both the fact and

extent of injury would require individualized proof”).

      Here, appellees, in their motion for summary judgment, argued that the

Association lacked associational standing because the second and third prongs of the

test are not satisfied. See S. Tex. Water Auth., 223 S.W.3d at 308. Because we

conclude that the third prong is not satisfied, we need not resolve the second.

      The Association, in its petition, seeks to “recover the cost to repair

construction defects and resulting damages to the [North Tower]”; “three times the

amount of its economic and mental anguish damages”; and exemplary damages.

Thus, the Association does not seek a declaration, injunction, or other relief on

behalf of its members in general. Rather, it seeks money damages for alleged

construction defects and for water intrusion affecting the interiors of some units.

      The summary-judgment evidence shows that the residential portion of the

North Tower is a 23-story building, containing approximately 394 condominium

units. Each unit is owned in fee simple by an individual member. The size of each

unit varies from 672 to 5,654 square feet, and the number of exterior walls and

windows also varies. Thus, the amount of damages will vary with the square footage

of each unit, the number of windows in the unit, the number of windows or window

systems actually defective, and the amount of damage to the interior of the affected

                                         34
units. The record shows that the Association asserts that it has paid “in excess of

$27,000” for repairs and “will incur as much as $9,773,762.”

      When, as here, money damages are sought that will vary with each member,

the Texas Supreme Court has held that “an organization should not be allowed to

sue on behalf of its members.” See Tex. Ass’n of Bus., 852 S.W.2d at 446–47

(emphasis added). Because the relief that the Association seeks necessitates that

each member prove his distinct injury, the Association lacks associational standing

to assert its claims. See id. at 448; see also Warth, 422 U.S. at 515–16, 95 S. Ct. at

2214 (holding that because “whatever injury may have been suffered is peculiar to

the individual member concerned, and both the fact and extent of injury would

require individualized proof,” association lacks associational standing to sue for

such damages).

      Because appellees established that the Association lacks associational

standing to bring its claims, the burden switched to the Association to bring forth

evidence to raise a fact issue precluding summary judgment. See Van, 990 S.W.2d

at 753.

      In its summary-judgment response, the Association argues, with respect to the

third element, that there is no need for individualized proof of the damages to its

members because “any award of damages will go to the Association, not to the

individual unit owners.” Again, prudential concerns are advanced only when the

                                         35
remedy sought, if granted, will inure to the benefit of those members of the

association who are actually injured. See Tex. Ass’n of Bus., 852 S.W.2d at 448.

      In support of its argument, the Association relies on Concerned Owners of

Thistle Hill Estates Phase I, LLC v. Ryan Road Management, No. 02-12-00483-CV,

2014 WL 1389541, at *3–6 (Tex. App.—Fort Worth Apr. 10, 2014, no pet.) (mem.

op.), and Anderson v. New Property Owners’ Association of Newport, Inc., 122
S.W.3d 378, 384–86 (Tex. App.—Texarkana 2003, pet. denied). In Thistle Hill,

however, unlike in the instant case, the association “pleaded a declaratory judgment

cause of action, and the relief sought was limited to prospective relief that benefited

all of its members.” 2014 WL 1389541, at *6. Similarly, in Anderson, a property

owners’ association sought an injunction to enforce its deed restrictions against a

homeowner. 122 S.W.3d at 385. The court of appeals concluded that the association

had associational standing to sue because it sought injunctive relief that would inure

to the benefit of all of its members. Id. In the instant case, the Association seeks

money damages to redress alleged property injuries.          Thus, the Association’s

authority does not support its argument.

      The Association does not direct us to evidence that raises a fact issue

regarding its associational standing. See Valence Operating, 164 S.W.3d at 661;

Provident Life & Accident Ins., 128 S.W.3d at 215. Accordingly, we hold that the

trial court did not err in granting appellees summary judgment on this ground.

                                           36
      In sum, because the Association’s summary-judgment evidence does not raise

a fact issue with respect to its standing, on either statutory or common law grounds,

we conclude that appellees have conclusively established that the Association lacks

standing to bring its claims. Accordingly, we hold that the trial court did not err in

granting summary judgment dismissing the Association’s claims against appellees.

      Having concluded that the Association lacks standing to assert its claims, we

do not reach whether it brought its claims prior to the expiration of the limitations

period.

                                    Conclusion

      We affirm the trial court’s judgment.




                                              Sherry Radack
                                              Chief Justice

Panel consists of Chief Justice Radack and Justices Higley and Bland.




                                         37